Exhibit 10.28

 

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

IVD PRODUCTS PATENT LICENSE AGREEMENT

 

This LICENSE AGREEMENT (the “Agreement”) is entered into effective as of the
this July 1, 2004, by and between Cepheid, a California corporation with its
principal place of business at 904 Caribbean Drive, Sunnyvale, California
94089-1189 (“CEPHEID”) and F. Hoffmann-La Roche Ltd, a Swiss limited liability
company with its principal place of business at Grenzacherstrasse 124, CH-4070
Basel, Switzerland (“Roche/Basel”), on behalf of itself and Roche Molecular
Systems, Inc., a Delaware corporation with its principal place of business at
4300 Hacienda Drive, Pleasanton, California 94588 USA (“Roche/USA”) (Roche/Basel
and Roche/USA shall hereinafter be referred to collectively (or separately as
the context requires) as “Roche”) (hereinafter CEPHEID and Roche may separately
be referred to as a “Party” or collectively referred to as “the Parties”).

 

RECITALS

 

WHEREAS, Roche/Basel owns or controls all right, title and interest in and to,
or has the right to sublicense, certain patents and patent applications outside
of the United States the claims of which are directed to aspects of nucleic acid
amplification technology and Roche/USA owns or controls all right, title and
interest in and to, or has the right to sublicense, corresponding patents and
patent applications in the United States;

 

WHEREAS, CEPHEID is interested in acquiring a worldwide license from Roche under
certain of Roche’s patents for the purpose of developing and commercializing PCR
based in vitro human diagnostic products for use in clinical diagnostic testing;

 

WHEREAS, Roche is willing to grant such license to CEPHEID upon the terms and
conditions set forth below; and

 

NOW THEREFORE, for and in consideration of the covenants and undertakings
hereinafter set forth, CEPHEID and Roche hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

In addition to other terms defined elsewhere herein, the following terms shall
have the following meanings when used herein (any term defined in the singular
shall have the same meaning when used in the plural and vice versa, unless
stated otherwise):

 

1.1          “Affiliate” means: (i) an organization, which directly or
indirectly controls either Party; or (ii) an organization, which is directly or
indirectly controlled by either Party; or (iii) an organization, which is
controlled, directly or indirectly, by the ultimate parent company of either
Party. For purposes of this Section, control is defined as owning fifty percent
(50%) or more of the voting stock of a company or having otherwise the power to
govern the financial and the operating policies or to appoint the management of
an organization. The term “Affiliate” of Roche shall not include Genentech,
Inc., 1 DNA Way, South San Francisco, California 94080-4990, U.S.A. or Chugai
Pharmaceutical Co., Ltd, 1-9, Kyobashi 2-chome, Chuo-ku, Tokyo, 104-8301, Japan.

 

--------------------------------------------------------------------------------


 

1.2          “CEPHEID Sellers” means CEPHEID and its Affiliates and
Distributors.

 

1.3          “Complete Diagnostic Kit” means a product dedicated for use in
connection with the practice of PCR in the In Vitro Human Diagnostics Field (it
being understood that a product shall be deemed to be so dedicated if it is
either: (i) a product having a package insert indicating its use primarily in
connection with the practice of PCR; or (ii) a product which by virtue of its
design, operation or construction has no other substantial practical utility),
and which product is comprised of, at a minimum, the essential active reagents
for amplification and detection of a target nucleic acid in the In Vitro Human
Diagnostics Field. For purposes of this Agreement, CEPHEID shall only convey the
necessary rights for End-Users to perform PCR in the In Vitro Human Diagnostics
Field with the Sale of a Complete Diagnostic Kit.

 

1.4          “Component System” means any kit, reagent or group of reagents Sold
together or separately, which will provide an End-User customer with the
essential active reagents necessary to perform one or more of the following
processes in connection with the practice of PCR:

 

(a)           Sample preparation, that is, the treatment of a sample in order to
render a nucleic acid therein amplifiable: such a Component System may have as
its essential active reagents, for example, the cell lysing, stabilization
and/or precipitation reagents essential to expose and prepare DNA for
amplification;

 

(b)           The amplification of one or more designated nucleic acid
sequences: such a Component System may have as its essential active reagents,
for example, the oligonucleotides and/or nucleotides, enzymes, buffers and
associated co-reactants essential to perform amplification of nucleic acid using
PCR; and/or

 

(c)           Detection, that is, the treatment or modification of an amplified
nucleic acid so as to render it detectable, identifiable and/or quantifiable:
such a Component System may include labeled primers, probes, fluorescent
intercalating or tagging agents, and any device provided therewith to enable the
detection, identification or quantification of the nucleic acid.

 

1.5          “Diagnostic Services” means any use of PCR as a testing service to
provide to a Person data, results or interpretations of any application of PCR
for purposes of therapy or diagnosis of a human being, including, without
limitation, clinical laboratory services, whether or not a fee is charged for
such services.

 

1.6          “Distributors” means the distributors performing a bona fide
distribution function to which CEPHEID or any of its Affiliates grants the right
to Sell Licensed Products. CEPHEID’s Affiliates shall not be deemed to be
“Distributors” for purposes of this Agreement.

 

1.7          “Effective Date” means the date set forth in the preamble to this
Agreement.

 

1.8          “End-Users” means the customers, such as doctors, hospitals and
testing and research institutions which perform PCR (including Diagnostic
Services), and clinical and other laboratories, purchasing and using Licensed
Products.

 

2

--------------------------------------------------------------------------------


 

1.9          [***]

 

1.10        “Instrument” means an electrical, mechanical or electro-mechanical
device that is intended to be used in connection with the practice of PCR.

 

1.11        [***]

 

1.12        “Licensed Patents” means the Valid Claims contained in the United
States Patents set forth in Appendix 1 to this Agreement, including any
divisional, continuation (but not continuations-in part claiming patentably
distinct subject matter), reissue, and re-exam, and corresponding foreign
patents and patent applications.

 

1.13        “Licensed Product” means a product for use in the In Vitro Human
Diagnostics Field, the manufacture, importation, use, offer for Sale or Sale of
which would infringe a Valid Claim of Licensed Patents, made by or specifically
for CEPHEID or any of its Affiliates only pursuant to CEPHEID’s or its
Affiliates specifications, which is any of the following or a combination of any
of the following:

 

(a)           Complete Diagnostic Kit;

 

(b)           A reagent, accessory, device or system which is used or Sold to be
used by End-Users in connection with the practice of PCR, including the steps of
sample preparation, amplification and detection;

 

3

--------------------------------------------------------------------------------


 

(c)           A Component System; and/or

 

(d)           Reagents Sold to be used by End-Users as replacement components in
regard to a Component System.

 

Licensed Products include Not Yet Approved or Not Yet Registered In Vitro Human
Diagnostics Products.

 

1.14        “Net Sales” has the meaning set forth in Article 3 herein.

 

1.15        “Not Yet Approved or Not Yet Registered In Vitro Human Diagnostics
Products” means Complete Diagnostic Kits and/or Component Systems which are Sold
to End-Users who use them for diagnostic purposes and/or health care of a human
subject and whose use is, in countries with an approval or registration process,
Not Yet Approved by a regulatory agency having jurisdiction over the Sale of
such products regardless of whether the labeling and/or other written materials
accompanying such products contain recommendations and/or instructions for such
use. In countries without an approval or registration process, the labeling has
to clearly identify the intended use of the product (e.g. for In Vitro
Diagnostic Use). The Parties agree that regulatory submissions for Not Yet
Approved or Not Yet Registered In Vitro Human Diagnostic Products shall, in
countries with an approval or registration process, be filed not more than
twenty-four (24) months after the first commercial Sale of such Not Yet Approved
or Not Yet Registered In Vitro Human Diagnostic Product.

 

1.16        “PCR” means the polymerase chain reaction process and technology
involving the amplification of a nucleic acid sequence and the complement of
that sequence by repeated cycles of oligonucleotide mediated, template directed
synthesis involving the extension of a component primer oligonucleotide by
incorporation of monomeric nucleotide triphosphates whereby the sequence, its
complement and subsequent synthetic copies thereof are repeatedly separated and
used as templates for further cycles of synthesis.

 

1.17        “PCR Related Invention” means any process, method, test, kit,
reagent and/or group of reagents for performing or, by virtue of its design,
operation and/or construction, has no other substantial practical utility than
for performing, one or more of the following operations in connection with the
practice of PCR:

 

(a)           Sample collection, preparation, transport and/or isolation of
nucleic acid sequences from a sample, that is, the treatment of a sample in
order to render a nucleic acid therein amplifiable and/or detectable, which may
have as its essential active reagents, for example, the cell lysing,
stabilization and/or precipitation reagents essential to expose and prepare DNA
for amplification and/or detection; and/or

 

(b)           The amplification of one or more designated nucleic acid sequences
using PCR, which may have as its essential active reagents, for example, the
oligonucleotides and/or nucleotides, enzymes, buffers and associated
co-reactants essential to perform amplification of nucleic acid using PCR;
and/or

 

4

--------------------------------------------------------------------------------


 

(c)           Detection, that is, the treatment or modification of nucleic acid
amplified using PCR so as to render it detectable, identifiable and/or
quantifiable: which may include as its essential active reagents labeled
primers, probes (including binding partners or reporter molecules), and
fluorescent intercalating or tagging agents; and/or

 

(d)           The synthesis, purification, labeling, and/or immobilization of
nucleic acid probes used in PCR (i.e., one or more compounds that is/are: (y)
composed of one or more nucleotides or analogs thereof; or (z) capable of
binding with one or more nucleotides or analogs thereof); and/or

 

(e)           The control of contamination.

 

1.18        “Person” means a natural person, a corporation, a partnership, a
trust, a joint venture, any governmental authority or any other entity or
organization

 

1.19        “Reagent Agreement Plan” or “RAP” means a program (whether known as
a Reagent Agreement Plan, Reagent Rental Plan or other successor or similar
plan) for the Sale of one or more Component Systems in conjunction with the
supply of an Instrument whereby the price for such Royalty Product includes the
acquisition cost or leasing cost of an Instrument, the cost of servicing such
Instrument, interest charged for the financing of such Instrument and/or other
items of cost recovery in connection with the supply of such Instrument.

 

1.20        “Research Collaborator of CEPHEID” means a Third Party solely
performing research and development for CEPHEID and/or its Affiliates under a
contract with CEPHEID and/or any of its Affiliates, which contract:

 

(a)           Provides that the work performed by such Third Party under the
contract is directed toward the development of Licensed Products;

 

(b)           Requires that the work performed under the contract be in
accordance with a protocol which is a part of the contract; and

 

(c)           Provides that all reagents necessary to perform the work under the
contract are supplied free of charge by CEPHEID or its Affiliates and requires
that such reagents may be used only for the purposes of the protocol and that
any reagents not consumed in performing the work under the contract either be
returned to CEPHEID and its Affiliates or be disposed of as laboratory waste.

 

1.21        “Roche Patented Enzyme” means any enzyme the manufacture, use or
Sale of which would infringe a Valid Claim of a Roche patent, provided that such
Valid Claim covers a composition of matter claim.

 

1.22        “Royalty Payment Period” means the period beginning on the Effective
Date and ending on the expiration of the current calendar quarter and each
calendar quarterly period thereafter.

 

1.23        “Royalty Product” means any Licensed Product Sold for use in the In
Vitro Human Diagnostics Field and any Instrument, accessory, device or system
made by or for

 

5

--------------------------------------------------------------------------------


 

CEPHEID or any of its Affiliates and Sold (whether or not pursuant to or in
connection with a RAP) for use in the In Vitro Human Diagnostics Field.

 

1.24        “Sale” means the act of selling, leasing or otherwise placing or
distributing (including by means of Reagent Agreement Plans, if applicable).

 

1.25        “Sell” means to make or cause to be made a Sale.

 

1.26        “Sold” means to have made or caused to be made a Sale.

 

1.27        “Territory” means all countries of the world.

 

1.28        “Third Party” means any Person that is neither a Party to this
Agreement nor an Affiliate of a Party to this Agreement.

 

1.29        “United States” or “U.S.” means the United States of America, its
territories and possessions, including the Commonwealth of Puerto Rico.

 

1.30        “Valid Claim” means, in any country, the claim of a patent or
pending patent application which (a) has not expired, (b) has not been
disclaimed, or (c) has not been revoked, held invalid or otherwise declared
unenforceable by a tribunal of competent jurisdiction over such claim in such
country from which no further appeal may be taken.

 

ARTICLE 2

GRANTS

 

2.1          License Grants By Roche To CEPHEID.

 

(a)           Subject to the terms and conditions of this Agreement, including
the limitations set forth at Section 2.2 and the payment provisions set forth at
Article 4, Roche grants to CEPHEID and its Affiliates, a non-exclusive license
under the Licensed Patents as follows:

 

(i)            to make, have made, import, use, offer to Sell and Sell Licensed
Products in the In Vitro Human Diagnostics Field in the Territory, and authorize
End-Users to perform Diagnostic Services using such Licensed Products in
processes covered by the Licensed Patents in accordance with the label license
provided with the purchase of such Licensed Products as set forth in Article 5
below (the “Label License”).

 

(ii)           to grant a limited, non-transferable, royalty free sublicense
under the Licensed Patents to Research Collaborators of CEPHEID and/or its
Affiliates to practice PCR under their respective contracts with CEPHEID and/or
its Affiliates, in accordance with the terms and conditions of this Agreement,
solely for purposes of doing applied research and development for CEPHEID and/or
its Affiliates of Licensed Products to be Sold in the In Vitro Human Diagnostics
Field in accordance with the other terms and conditions of this Agreement; and

 

6

--------------------------------------------------------------------------------


 

(iii)         to use PCR technology for the research, development, improvement
and quality control and quality assurance of Licensed Products, in each case by
CEPHEID and its Affiliates, internally, for Sale in the In Vitro Human
Diagnostics Field.

 

2.2          Restrictions.  Notwithstanding Section 2.1 or any other term or
condition of this Agreement, CEPHEID understands and agrees that the licenses
set forth in this Agreement to CEPHEID and its Affiliates shall not include:

 

(a)           the right to grant sublicenses or to convey any implied licenses,
except to the limited extent expressly provided in 2.1(ii) and Article 5;

 

(b)           the right to Sell Roche Patented Enzymes other than as replacement
enzymes for use with Component Systems made by or for CEPHEID or its Affiliates;

 

(c)           the right to convey with the Sale of Roche Patented Enzymes,
Instrument or other product on a stand-alone basis (i.e. independent of the Sale
of a Licensed Product which has a Label License) the right to practice any
process, method or test covered by any Valid Claim of any Licensed Patents;

 

(d)           the right to make or “have made” Roche Patented Enzymes;

 

(e)           the right to “have made” Licensed Products other than Roche
Patented Enzymes by a Third Party unless:

 

(i)            all of such products so manufactured by such Third Party carry
CEPHEID’s or its Affiliates’ own name and only those trademarks, tradenames,
brand names and/or labels that CEPHEID is using on such products when Sold by
CEPHEID or its Affiliates and, in the event that any such products also carry
the name of such Third Party, it shall be only to the effect that such Third
Party manufactured such product, or a part thereof, for CEPHEID and is otherwise
consistent, including by its size and location, with recognition of the product
as an CEPHEID product;

 

(ii)           all such products so manufactured by such Third Party are
purchased by or otherwise transferred to CEPHEID or its Affiliates; and

 

(iii)         such Third Party manufacturing for CEPHEID shall not otherwise be
a Seller or distributor of unlicensed products which infringe Valid Claims of
the Licensed Patents.

 

(f)            the right, under the Licensed Patents for CEPHEID or its
Affiliates to perform or otherwise engage in Diagnostic Services, other than
clinical trials performed by or on behalf of CEPHEID or its Affiliates for
purposes of clinical research and development of Licensed Products or the
registration of Licensed Products; and

 

(g)           the right to convey the necessary rights for End-Users to perform
Diagnostic Services under Licensed Patents except in conjunction with the Sale
of a Complete Diagnostic Kit.

 

7

--------------------------------------------------------------------------------


 

2.3          No Further Licenses.  The licenses granted herein by Roche to
CEPHEID and its Affiliates pursuant to Section 2.1 may be used solely for the
purposes expressed in Section 2.1, subject to the restrictions in Section 2.2
and Article 5. Except for such limited grants, no further licenses are granted
or given to CEPHEID or any of its Affiliates in or under this Agreement, either
expressly, by implication or estoppel.

 

2.4          Grant Back Licenses.  At the request of Roche, CEPHEID shall enter
into good faith negotiations with Roche for a worldwide, royalty-bearing,
field-limited, non-exclusive license agreement with respect to CEPHEID patent
rights claiming PCR Related Inventions.

 

2.5          Termination of Licenses to Affiliates.

 

(a)           Unless terminated sooner pursuant to Section 8.2 herein, the
licenses granted herein by Roche to each of CEPHEID’s Affiliates shall terminate
immediately with respect to any of CEPHEID’s Affiliates without any notice or
action on the part of CEPHEID or Roche if such affiliated corporation or other
entity no longer meets the definition of an Affiliate set forth above.

 

(b)           Upon such termination, all rights granted hereunder to such
affiliated corporation or other entity shall terminate immediately, except for
the rights and obligations surviving termination set forth in Section 8.3
herein, where applicable, until such time as such affiliated corporation or
other entity again meets the definition of an Affiliate set forth above,
whereupon such license shall be deemed to be granted anew to such affiliated
corporation or other entity.

 

2.6          Grant of Option to CEPHEID.  Upon payment to Roche the amount of
[***] at any time prior to the fifth anniversary of the Effective Date of this
Agreement, CEPHEID may elect to modify the definition of “In Vitro Human
Diagnostics Field” as set forth in Section 1.11 to delete the following
provision: “In no event shall the term In Vitro Human Diagnostics Field include
or be construed to include products and processes utilizing PCR for the
detection of pathogens for use in blood bank screening and the plasma
fractionation industry” with the effect at such time that the field of In Vitro
Human Diagnostics will include the detection of pathogens for use in blood bank
screening and the plasma fractionation industry.

 

ARTICLE 3

NET SALES

 

3.1          Calculation of Net Sales.  Net Sales with respect to the Sale of
Royalty Products by an CEPHEID Seller to End-Users shall mean the gross invoice
price to End-Users for such Royalty Products, less (1) deductions for
allowances, discounts, including cash discounts, and returns all to the extent
customarily given in the trade by the CEPHEID Seller (except that discounts,
credits or similar allowances provided to purchasers of Royalty Products in
consideration of the purchaser’s agreement to purchase non-Royalty Products
shall not be deducted), and (2) sales taxes, and duties and transportation, if
separately stated on the invoice.

 

8

--------------------------------------------------------------------------------


 

With respect to any Royalty Products used by CEPHEID or any of its Affiliates in
connection with (including but not limited to) internal research, development,
validation or marketing of any CEPHEID or CEPHEID Affiliate’s products other
than a Licensed Product, the Net Sales of such Royalty Products shall be
determined based upon the average Selling price of such Royalty Product to all
Third Party End-users during the Reporting Period or if no average Selling price
of such Royalty Product is available for such period, at a reasonable value
based upon the average Selling prices of products available in the marketplace
similar to such Royalty Products.

 

3.2          Distributor Net Sales.  In the event Royalty Products are Sold to
Distributors and CEPHEID cannot obtain accurate and complete End-User Sales
figures for such Royalty Products, then CEPHEID may use the gross invoice price,
less the allowable adjustments as set forth in 3.1 above, multiplied by [***] as
the Net Sales for such Royalty Products.

 

3.3          RAP Sales.  In the case of the Sale under a Reagent Agreement Plan
of a Complete Diagnostic Kit or Component System, the Net Sales of such Complete
Diagnostic Kit or Component System shall be reduced by a percentage (“RAP
Deduction”) to allow for deduction of instrumentation service charges included
in such Net Sales, including such charges as interest for the financing of
Instruments supplied and the cost of Instrument service. The RAP Deduction (a)
shall be determined by CEPHEID according to generally accepted accounting
principles prior to the first commercial Sale of such Complete Diagnostic Kit or
Component System and shall be subject to the reasonable acceptance of Roche, and
(b) shall be adjustable by CEPHEID, but not more than once per calendar year,
and shall be subject (prior to its implementation) to the reasonable acceptance
of Roche.

 

3.4          Interaffiliate Transfers.  If CEPHEID transfers any Royalty
Products to an Affiliate which becomes the End-User, then the Net Sales of such
Royalty Products shall be determined based on the average Selling price of such
Royalty Product to all Third Party End-Users during the Royalty Payment Period
or, if no average Selling price of such Royalty Product is available for such
period, at a reasonable value based upon the average Selling prices of products
available in the marketplace similar to such Royalty Product.

 

3.5          Licensed Products with Multiple Uses.

 

(a)           Where Royalty Products are Sold for use in connection with the
practice of PCR, but are also used by End-Users for purposes other than in
connection with the practice of PCR, the Net Sales of such Royalty Product shall
be the proportion of the Net Sales thereof equal to the proportion of such
Royalty Product’s use in connection with the practice of PCR, provided that
CEPHEID reasonably demonstrates to Roche the proportionate uses of such Royalty
Product in accordance with generally accepted accounting principles.

 

(b)           Where the Royalty Product in subsection (a) above is an Instrument
which is Sold independently of a Reagent Agreement Plan in a given Royalty
Payment Period, then the royalties payable on the Net Sales of such Instruments
shall equal the Net Sales of such Instruments multiplied          by the
fraction AB where A is the number of assays Sold for use in such Instruments in
such period involving the practice of PCR, and B is the aggregate number of
assays of all types Sold for use in such Instruments in such period.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 4

CONSIDERATION AND PAYMENTS

 

4.1          License Fee Due to Roche.  CEPHEID shall pay to Roche a
non-refundable, non-creditable total license fee in the amount of [***].

 

The Basel Fee and the USA Fee shall be paid in US Dollars made by wire transfer
to the following accounts:

 

Basel Fee:

 

UBS AG, Zurich, Switzerland
To the account of: F. Hoffmann-La Roche Ltd
Account No. 230-10345032.0
SWIFT Code: UBSWCHZH80A
With the reference: Contract No. 12242

 

USA Fee:

 

Chase Manhattan Bank of New York
To the account of: Roche Molecular Systems, Inc.
Account No.: 323839657
ABA No.: 021000021
With the reference: Contract No. 12242

 

4.2          Royalties Due to Roche/Basel.  CEPHEID shall account to and pay to
Roche/Basel for each Royalty Payment Period during the term of this Agreement a
royalty equal to the percentages, listed below, of the Net Sales of Royalty
Products Sold in the countries comprising all European Union Member States and
Switzerland, Norway, Liechtenstein and Iceland (“Europe”) for use in connection
with the practice of PCR when such practice involves the use of a process,
method or composition which is covered by one or more Valid Claims of Licensed
Patents:

 

(a)           [***] until December 31, 2005; and

 

(b)           [***] thereafter, with expiration of individual Licensed Patents
to be considered for the purposes of this Agreement for the sake of convenience
to expire on a worldwide basis on the date which constitutes the mid-point
between the expiration of the corresponding U.S. and European patents.

 

4.3          Royalties Due to Roche/USA.  CEPHEID shall account to and pay to
Roche/USA for each Royalty Payment Period during the term of this Agreement a
royalty equal to the percentages, listed below, of the Net Sales of Royalty
Products Sold in the United States for use in connection with the practice of
PCR when such practice involves the use of a process, method or composition
which is covered by one or more Valid Claims of Licensed Patents:

 

(a)           [***] until December 31, 2005;

 

10

--------------------------------------------------------------------------------


 

(b)           [***] from January 1, 2006 until December 31, 2010; and

 

(c)           [***] thereafter, with expiration of individual Licensed Patents
to be considered for the purposes of this Agreement for the sake of convenience
to expire on a worldwide basis on the date which constitutes the mid-point
between the expiration of the corresponding U.S. and European patent.

 

4.4          Other Royalties to Roche/Basel.  CEPHEID shall account to and pay
to Roche/Basel for each Royalty Payment Period during the term of this Agreement
a royalty equal to the percentages, listed in Section 4.3 (a), (b) and (c), of
the Net Sales of Royalty Products Sold in any country or territory of the world
excluding the United States and Europe, for use in connection with the practice
of PCR when such practice involves the use of a process, method or composition
which is covered by one or more Valid Claims of Licensed Patents.

 

4.5          Reporting and Payment.

 

(a)           With respect to the royalties required pursuant to Sections 4.2,
4.3 and 4.4, CEPHEID shall, within sixty (60) days after the close of each
Royalty Payment Period, provide to:

 

KPMG Fides
Steinengraben 5
CH-4003 Basel, Switzerland
To the attention of: Licensing Trustee
Fax: +41 61 286-9401

 

or another trustee as notified to CEPHEID by Roche/Basel, an account of all Net
Sales of such Royalty Products in Europe, in the United States and those
countries outside the United States and Europe, and of the royalty due pursuant
to Sections 4.2, 4.3 and 4.4 in respect of the preceding Royalty Payment Period,
according to the royalty report forms in Appendix 2. Simultaneously, when it
delivers such account, CEPHEID shall make payment of the royalty amount shown,
as follows:

 

Credit Suisse, Basel
Switzerland
To the account of: KPMG Fides
Account No.: 0504-920654-62
SWIFT Code: CRESCHZ80A
IBAN: CH79 0050 4092 0654 6200 0

 

(b)           The royalties due by CEPHEID to Roche pursuant to Section 4.2, 4.3
and 4.4 on the Net Sales by CEPHEID and its Affiliates of all Royalty Products
Sold outside of the United States shall be paid in U.S. Dollars and shall be
converted by CEPHEID from the currency in which the Sales were made, and shall
be definitively discharged by payment in U.S. Dollars as converted based on the
applicable New York rate of exchange as quoted in The Wall Street Journal
(“WSJ”) for the last business day of the applicable Royalty Payment Period. If
the WSJ does not publish any such rate, a comparable publication shall be agreed
upon from time to

 

11

--------------------------------------------------------------------------------


 

time by the Parties, and with respect to each country for which such rate is not
published in the WSJ or in a comparable publication, the Parties shall use the
applicable rate for such date as published by the appropriate governmental
agency in such country.

 

4.6          Withholding.

 

(a)           Any withholding tax levied by a government, in the country where
payment originates, on payments made by CEPHEID to Roche shall be borne by
Roche. CEPHEID shall use its best efforts to do all things necessary to enable
Roche to claim exemption therefrom under any double taxation or similar
agreement in force and shall produce to Roche proper evidence of payment of all
withholding tax and other certification that might be required by the respective
double taxation agreement.

 

(b)           In case any taxing authority holds: (i) that any payment from any
Affiliate of CEPHEID to CEPHEID is in effect a royalty payment from such
Affiliate of CEPHEID to Roche, and (ii) such royalty payment to Roche is subject
to a withholding tax, then, at such time, the Parties will discuss the issue and
try to find an appropriate solution satisfying the business interests of both
Parties.

 

(c)           Except as otherwise provided in subsections (a) and (b) above, all
payments of royalties and other consideration made by CEPHEID to Roche under
this Agreement shall be made in full without deduction of taxes, charges and any
other duties that may be imposed on such payments to Roche.

 

4.7          Books and Records.

 

(a)           CEPHEID shall keep a complete and accurate set of books and
records relating to the quantity of Royalty Products shipped by or for CEPHEID
and its Affiliates and the Sales of Royalty Products by CEPHEID and its
Affiliates. Such books and records shall contain sufficient detail to
substantiate the computation of the Net Sales of Royalty Products and the amount
of royalties payable under this Article 4 as well as all other information in
the statements of account provided for in Section 4.5 above, and shall be
maintained by CEPHEID for a period of not less than three (3) years from the
date of such Sales.

 

(b)           Roche shall be entitled, upon thirty (30) days notice to CEPHEID,
to have such books and records audited by an independent certified public
accounting firm retained by Roche and reasonably acceptable to CEPHEID (which
acceptance shall not be unreasonably withheld), provided that any such audit
occurs during CEPHEID’s normal business hours not more than once in any calendar
year. Roche also shall be entitled to have the books and records of each of
CEPHEID’s Affiliates and Distributors relating to the quantity of Royalty
Products shipped by or for such Affiliate or Distributor and such Affiliate’s or
Distributor’s Sales of Royalty Products audited, upon reasonable notice to such
Affiliate or Distributor, by an independent certified public accounting firm
retained by Roche and reasonably acceptable to such Affiliate or Distributor
(which acceptance shall not be unreasonably withheld), provided that any such
audit occurs during such Affiliate’s or Distributor’s normal business hours not
more than once in any calendar year. CEPHEID shall cause each such Affiliate and
Distributor to comply with any such audit request by Roche.

 

12

--------------------------------------------------------------------------------


 

(c)           Roche agrees that all audited information shall be confidential to
CEPHEID and CEPHEID’s Affiliates and Distributors. Any Person conducting an
audit on behalf of Roche will be required to protect the confidentiality of such
information and shall provide to Roche a report only of the ultimate conclusions
resulting from such audit. Except as provided below, CEPHEID shall pay promptly
to Roche the amount of any royalties determined by such an audit to be
outstanding, along with interest accrued up to and including the date of payment
as provided in Section 4.8 below. The costs of such an audit shall be borne by
Roche; provided, however, that, if such audit determines that the royalties paid
by CEPHEID for any audited Royalty Payment Period were at least five percent
(5%) less than the royalties otherwise due and payable, then CEPHEID shall
reimburse Roche for the costs of such audit. If such audit determines that
CEPHEID has overpaid the amount of royalties otherwise due and payable for the
audited Royalty Payment Period, then Roche shall credit the amount of such
overpayment to CEPHEID against future royalties payable by CEPHEID.

 

4.8          Past Due Payments.  If CEPHEID fails to pay any amount specified
under this Agreement after the due date thereof, the amount owed shall bear an
interest of one percent (1%) per month from the due date until paid, provided,
however, that if this interest rate is held to be unenforceable for any reason,
the interest rate shall be the maximum rate allowed by law at the time the
payment is made.

 

4.9          No Multiple Royalties.  At no time shall more than one royalty be
payable by CEPHEID upon the Sale of any one Royalty Product by CEPHEID or its
Affiliates, regardless of whether the manufacture, use and/or Sale of such
Royalty Product would Infringe more than one Valid Claim of one or more the
Licensed Patents regardless of whether such product qualifies as an “Royalty
Product” for purposes of this Agreement under more than one of the criteria for
designating a product to be a “Royalty Product” as provided in Article 1 above.

 

4.10        Most Favored Licensee.

 

(a)           If, after the Effective Date, Roche grants to any Third Party a
license in the In Vitro Human Diagnostics Field under substantially equivalent
terms and conditions as granted to CEPHEID herein but under more favorable
royalty rates than those given to CEPHEID under this Agreement, Roche shall
promptly notify CEPHEID of such more favorable royalty rates, and CEPHEID shall
have the right and option to substitute such more favorable royalty rates for
the royalty rates contained herein. Such right and option shall be exercisable
by CEPHEID by providing written notice of acceptance to Roche within ninety (90)
days of the date of receipt of notice from Roche of such more favorable royalty
rates (“Acceptance Notice”).

 

(b)           CEPHEID’s right to elect such more favorable royalty rates shall
extend only for so long as and shall be conditioned on CEPHEID’s acceptance of
all the same conditions, favorable or unfavorable, under which such more
favorable royalty rates shall be available to such Third Party including any
limitations or restrictions in the applicable scope of license, any increase in
license fees and/or the application of milestones payments, if any. Upon
CEPHEID’s acceptance of all such terms of such Third Party agreement, pursuant
to an Acceptance Notice within the ninety (90) day period as provided above, the
more favorable royalty rates shall be effective as to CEPHEID as of the
effective date of such Third Party agreement.

 

13

--------------------------------------------------------------------------------


 

(c)           Notwithstanding the foregoing, in the event that Roche shall
receive substantial non-monetary consideration in the form of technology or
intellectual property rights to technology, as a part of the consideration for
its granting such a license to a Third Party, then subsections (a) and (b) this
Section 4.10 shall not apply.

 

(d)           If and to the extent this Section 4.10 is found to be inconsistent
with the requirements of the EC Commission Decision of 4 February 1998 (Official
Journal L 234, 21/08/1998 p.0014-0038), this Section 4.10 shall be deemed
automatically amended so as to make this Section 4.10 compliant with the
requirements of such EC Commission Decision and the Parties shall proceed
accordingly.

 

4.11        Trustee.  It is understood by the Parties that a trustee has been
appointed by Roche/Basel, who will be managing royalty reporting and royalty
payments from CEPHEID under this Agreement as described in Section 4.5. At
present, KPMG Fides, Basel, Switzerland is the said trustee.

 

4.12        Sales Prior to Effective Date.  For Royalty Products manufactured,
used, imported, offered for Sale and Sold prior to the Effective Date (and
excluding those products specifically licensed under the Existing License
Agreements) CEPHEID shall report and pay to the trustee royalties as set forth
in sections 4.2, 4.3, 4.4, and 4.5, within five (5) days following the Effective
Date. Upon receipt by the trustee of such royalties, CEPHEID’s customers’ use of
such products purchased from CEPHEID shall be considered to have been licensed,
in accordance with the appropriate Label License for purposes of this Agreement.

 

ARTICLE 5

LABEL LICENSES

 

5.1          Label Licenses on Licensed Products Sold in the In Vitro Human
Diagnostics Field.

 

(a)           CEPHEID’s right to sublicense under the grant of Section 2.1 is
limited to the right to convey use rights pursuant to a Label License under
process claims and composition-of-matter claims (not apparatus, device or system
claims), only to End-User customers, and only through the Sale of Licensed
Products.

 

(b)           CEPHEID agrees that it shall mark conspicuously all Complete
Diagnostic Kits made by or for it, and shall cause each of its Affiliates to
mark conspicuously all such Complete Diagnostic Kits made by or for such
Affiliates, with a Label License bearing the following legend or such
alternative legend as shall be mutually agreed to by the parties:

 

THE PURCHASE OF THIS PRODUCT ALLOWS THE PURCHASER TO USE IT FOR THE PERFORMANCE
OF DIAGNOSTIC SERVICES FOR HUMAN IN VITRO DIAGNOSTICS. NO GENERAL PATENT OR
OTHER LICENSE OF ANY KIND OTHER THAN THIS SPECIFIC RIGHT OF USE FROM PURCHASE IS
GRANTED HEREBY.

 

14

--------------------------------------------------------------------------------


 

(c)           CEPHEID agrees that it shall mark conspicuously all Component
Systems for amplification made by or for it, and shall cause each of its
Affiliates to mark conspicuously all such Component Systems made by or for such
Affiliates, with a Label License bearing the following legend or such
alternative legend as shall be mutually agreed to by the Parties:

 

THE PURCHASE OF THIS PRODUCT ALLOWS THE PURCHASER TO USE IT FOR AMPLIFICATION OF
NUCLEIC ACID SEQUENCES FOR HUMAN IN VITRO DIAGNOSTICS. NO GENERAL PATENT OR
OTHER LICENSE OF ANY KIND OTHER THAN THIS SPECIFIC RIGHT OF USE FROM PURCHASE IS
GRANTED HEREBY.

 

(d)           CEPHEID agrees that it shall mark conspicuously all Component
Systems for detection made by or for it, and shall cause each of its Affiliates
to mark conspicuously all such Component Systems made by or for such Affiliates,
with a Label License bearing the following legend or such alternative legend as
shall be mutually agreed to by the Parties:

 

THE PURCHASE OF THIS PRODUCT ALLOWS THE PURCHASER TO USE IT FOR DETECTION OF
NUCLEIC ACID SEQUENCES FOR HUMAN IN VITRO DIAGNOSTICS. NO GENERAL PATENT OR
OTHER LICENSE OF ANY KIND OTHER THAN THIS SPECIFIC RIGHT OF USE FROM PURCHASE IS
GRANTED HEREBY.

 

(e)           CEPHEID agrees that it shall mark conspicuously all Component
Systems for amplification and detection made by or for it, and shall cause each
of its Affiliates to mark conspicuously all such Component Systems made by or
for such Affiliates, with a Label License bearing the following legend or such
alternative legend as shall be mutually agreed to by the Parties:

 

THE PURCHASE OF THIS PRODUCT ALLOWS THE PURCHASER TO USE IT FOR AMPLIFICATION OF
NUCLEIC ACID SEQUENCES AND FOR DETECTION OF NUCLEIC ACID SEQUENCES FOR HUMAN IN
VITRO DIAGNOSTICS. NO GENERAL PATENT OR OTHER LICENSE OF ANY KIND OTHER THAN
THIS SPECIFIC RIGHT OF USE FROM PURCHASE IS GRANTED HEREBY.

 

(f)            CEPHEID agrees that it shall mark conspicuously all Royalty
Products other than Complete Diagnostic Kits, Component Systems for
amplification, Component Systems for detection and Component Systems for
amplification and detection made by or for it and Sold in the In Vitro Human
Diagnostics Field, and shall cause each of its Affiliates to mark conspicuously
all such Royalty Products, with the following legend or such alternative legend
as shall be mutually agreed to by the Parties:

 

THE PURCHASE OF THIS PRODUCT ALONE DOES NOT IMPLY ANY LICENSE UNDER PATENTS
OWNED BY ROCHE MOLECULAR SYSTEMS, INC. OR F. HOFFMANN-LA ROCHE LTD COVERING PCR
AMPLIFICATION OR DETECTION.

 

5.2          Maintenance of Label Licenses by Distributors.  CEPHEID agrees to
use its reasonable efforts to ensure that the CEPHEID Distributors maintain on
all Royalty Products Sold by such Distributors the Label Licenses and other
legends provided for in this Article 5 that are to be applied by CEPHEID and its
Affiliates.

 

15

--------------------------------------------------------------------------------


 

5.3          Misuse by End-Users of Licensed Products.  In the event that Roche
becomes aware that any End-User of any Licensed Product is misusing the
purchased Licensed Product in violation of the applicable Label License on such
Licensed Product and is thereby infringing the Licensed Patents, Roche may
provide evidence of such misuse to CEPHEID. Upon receipt of such evidence,
CEPHEID shall notify such End-User of the End-User’s misuse and shall use its
reasonable efforts to obtain a written assurance from such End-User that the
End-User shall not engage in such misuse in the future. If the End-User refuses
to provide such written assurance, then CEPHEID shall cease, to the extent
permitted by any applicable law or statute, the Sale to such End-User of the
Licensed Product which was being misused until such time as the End-User
provides such written assurance. If, notwithstanding the End-User’s provision of
such written assurance, the End-User persists in misusing the Licensed Product,
then CEPHEID shall discontinue, to the extent permitted by any applicable law or
statute, the Sale to such End-User of such Licensed Product.

 

5.4          Additional Label Licenses.  In addition to the Label Licenses
provided for in Section 5.1 above, Roche may request that CEPHEID apply
additional Label Licenses on Licensed Products made by or for CEPHEID or its
Affiliates. The Parties shall negotiate in good faith concerning the need for
and/or the content of any such additional Label Licenses.

 

5.5          Incorrect Application of Label Licenses.  In the event that Roche
notifies CEPHEID that CEPHEID or any of its Affiliates is incorrectly applying
any of the Label Licenses provided for above, then CEPHEID shall consult and
cooperate with Roche in taking such reasonable steps as it or Roche may suggest
to apply such Label License correctly and comply with the provisions of this
Article 5.

 

ARTICLE 6

THIRD PARTY CLAIMS; LIMITATION ON LIABILITY

 

6.1          Third Party Claims of Infringement.  In the event that any Third
Party brings a legal action or administrative proceeding against CEPHEID or any
of its Affiliates claiming that the manufacture and/or Sale of Licensed
Products, or otherwise that the practice or use of PCR by CEPHEID, any of its
Affiliates or Distributors infringes a patent or other proprietary rights of
such Third Party, then (a) CEPHEID shall notify Roche promptly in writing of
such legal action or administrative proceeding and keep Roche advised in
reasonable detail of the status thereof, and (b) Roche may, at its option and
expense, participate in the defense of such legal action or administrative
proceeding and, if Roche so participates, the Parties shall cooperate with one
another in such defense. Notwithstanding the participation of Roche, CEPHEID
shall maintain control of such defense, including any decision as to settlement,
and shall bear the total costs of any court award or settlement of such legal
action or administrative proceeding and all other costs, fees and expenses
(other than any costs, fees and expenses incurred by Roche, if Roche
participates) related to the resolution thereof and shall be entitled to keep
the entire amount of any damages awarded.

 

16

--------------------------------------------------------------------------------


 

6.2          Limitation on Liability.

 

(a)           Roche shall not be liable to CEPHEID, any of CEPHEID’s Affiliates,
any of the Distributors or any other Person for any costs, losses, expenses,
judgments or damages (including, without limitation, personal injury or property
damage or consequential damages) (collectively, “Losses”) incurred or alleged to
have been incurred arising out of or resulting from the manufacture, use and/or
Sale of Licensed Products, or otherwise from the practice or use of PCR, by
CEPHEID, or any of its Affiliates or Distributors; and CEPHEID shall indemnify
and hold Roche and Roche’s Affiliates, and their respective directors, officers,
employees and agents, harmless from any and all claims or causes of action which
any Third Party may assert or have against Roche or any of its Affiliates
arising out of or resulting from such manufacture, use and/or Sale of Licensed
Products or otherwise from such practice or use of PCR by CEPHEID and its
Affiliates or Distributors (including all reasonable costs, fees and expenses
which Roche may incur in defense thereof). If any such claim or cause of action
is asserted against Roche or any of its Affiliates, then (i) Roche shall notify
CEPHEID promptly in writing of such claim or cause of action, and (ii) Roche
shall give CEPHEID the option to (A) assume, at CEPHEID’s expense, the sole
defense of such claim or cause of action or (B) participate with Roche, at
CEPHEID’s expense, in the defense of such claim or cause of action and, if
CEPHEID so participates, the Parties shall cooperate with one another in such
defense, provided that in such event CEPHEID shall maintain control of such
defense, including any decision as to settlement. In either case, CEPHEID shall
bear the total costs of any court award or settlement of such claim or cause of
action and all other costs, fees and expenses related to the resolution thereof
and shall be entitled to keep the entire amount of any damages awarded.

 

(b)           The limitations on liability and indemnifications provided for in
Section 6.2(a) above shall not be construed to release any Party from liability,
and shall not be deemed to apply, in any situation where one Party is supplying
any product or products to another Party pursuant to a separate agreement
between the Parties.

 

ARTICLE 7

PATENT ENFORCEMENT

 

7.1          Notice of Substantial Infringement.  In the event CEPHEID becomes
aware of an alleged Substantial Infringement of a Licensed Patent in a given
country by an unlicensed Third Party, CEPHEID may invoke the provisions of this
Article 7 as to enforcement and royalty abatement by providing adequate written
notice thereof to Roche inclusive of documentary evidence of infringement and
market data as to the infringing Sales activity which are in Roche’s good faith
judgment reasonably reliable. “Substantial Infringement” or “Substantially
Infringing” as used in this Article 7 shall mean that the alleged infringing
Sales of the Third Party in the given country are at least [***] of total Sales
of Competing Products in such country. “Competing Products” means all products
essentially equivalent to a Complete Diagnostic Kit and which test for the same
analytes and which directly compete with each other for use in or in conjunction
with PCR.

 

7.2          Enforcement and Royalty Abatements.  If Roche fails, within sixty
(60) days of such notice of Substantial Infringement of a Licensed Patent by a
Third Party in a given country, to enter into license negotiations with or
enforcement proceedings against such Third Party, or if having timely entered
into license negotiations with such Third Party, Roche fails to obtain an

 

17

--------------------------------------------------------------------------------


 

executed license agreement or enter into enforcement proceedings with such Third
Party within six (6) months of said notice, then CEPHEID shall be entitled to a
[***] reduction in royalties on CEPHEID’s or its Affiliates’ Net Sales of
Licensed Products which are Competing Products with such Substantially
Infringing Sales in such country as of such notice, continuing until Roche
provides written notice to CEPHEID that either a license has been granted to
such Third Party or enforcement proceedings have been brought against such Third
Party. In the event the Substantially Infringing Sales shall exceed [***] of
total Sales of Competing Products in any particular Royalty Payment Period, then
the royalty reduction shall be [***] for such Royalty Payment Period. An
enforcement proceeding shall mean a court action or other legal action brought
before a competent patent authority in the relevant country. An enforcement
proceeding pursued against an infringer for Sales of an infringing product in
one Major Territory shall satisfy Roche’s obligation to pursue enforcement
hereunder against such products in all countries. If no Substantial Infringement
exists in any such Major Territory, then a suit in any other country where
Substantial Infringement exists shall satisfy Roche’s obligation hereunder.
“Major Territory” shall mean any of the United States, Great Britain, Germany,
France, Italy. The Netherlands and Japan.

 

7.3          Continuing Royalty Payment Obligations.  Except to the extent
provided in Section 7.2 above with respect to specific Licensed Products,
CEPHEID’s obligation to pay royalties on the Net Sales of Royalty Products Sold
by CEPHEID and its Affiliates shall remain in effect to the extent provided for
in this Agreement notwithstanding any alleged infringement by any Third Party of
any of the Licensed Patents.

 

7.4          No CEPHEID Right to Enforce the Licensed Patents.  It is expressly
understood that nothing contained herein shall in any way grant or be construed
to grant to CEPHEID the right to enforce the Licensed Patents. Roche shall have
the sole right to bring legal action to enforce the Licensed Patents against any
alleged infringement by any Third Party.

 

ARTICLE 8

TERM AND TERMINATION

 

8.1          Term.  The term of this Agreement (“Term”) shall commence as of the
Effective Date and shall continue in full force and effect, unless terminated
sooner in accordance with Section 8.2 below, until the expiration date of the
last to expire of the Valid Claims of the Licensed Patents.

 

8.2          Termination.

 

(a)           CEPHEID may terminate this Agreement with respect to all or any
one or more of the Licensed Patents for any reason by written notice to Roche at
any time during the term.

 

(b)           Either CEPHEID or Roche may terminate this Agreement as to any one
or more or all of the Licensed Patents at any time upon ninety (90) days’ prior
written notice to the other Party, for breach by the other Party of any of the
material provisions hereof, including, but not limited to, nonpayment of
royalties or other monies to be paid, provided that during such

 

18

--------------------------------------------------------------------------------


 

ninety (90) day period the default is not cured to the reasonable satisfaction
of the Party giving notice. In the event CEPHEID fails to make any installment
of the Basel Fee or the USA Fee, which failure remains uncured for ninety (90)
days, Roche may immediately terminate this Agreement and all sums due including
any unpaid portion of the Basel Fee and/or USA Fee shall be immediately due and
payable along with interest as provided herein.

 

(c)           Either CEPHEID or Roche may terminate this Agreement upon fifteen
(15) days’ prior written notice to the other Party if:

 

(i)            the other Party shall become insolvent or make a general
assignment for the benefit of creditors; or

 

(ii)           a petition or case under any bankruptcy act or similar statute is
filed or commenced by or against such other Party and is not vacated within ten
(10) days after it is filed.

 

(d)           Roche shall have the right to terminate this Agreement by written
notice to
CEPHEID, effective immediately, upon CEPHEID’s (i) dissolution, liquidation or
otherwise termination of its existence, except as a consequence of a merger
into, consolidation with or sale of substantially all of its assets to, another
Person which agrees to assume the rights and obligations of CEPHEID under this
Agreement and which has received the prior written approval therefore by Roche,
or (ii) taking any action to challenge the validity of any of the Licensed
Patents in any administrative or legal proceeding, or assisting any third Person
to take any such action.

 

(e)           In the event of the termination of any license, in whole or in
part, under this Agreement, the manufacture and/or Sale by the CEPHEID Sellers
of products covered by such license shall cease immediately to the extent that
such manufacture and/or Sale no longer is licensed as a result of such
termination, except that such products in inventory as of the date of such
termination may be Sold in accordance with the terms and subject to the
conditions and restrictions of this Agreement for a period of one hundred eighty
(180) days following such termination and royalties shall be due and payable on
the Net Sales of such products in accordance with the terms and conditions of
this Agreement.

 

(f)            Expiration or termination of this Agreement shall not affect the
ability of any Party to seek resolution of any matter arising prior to such
expiration or termination pursuant to Article 11 herein.

 

(g)           The Parties acknowledge, without conceding the right of CEPHEID to
make any such challenge or raise any such issue, that in the event of any
challenge made or issue raised by CEPHEID as to whether the scope of any claim
of any Licensed Patents covers any Licensed Product or technology or whether the
claims of any Licensed Patents are invalid or unenforceable, the obligation of
CEPHEID to pay the royalties and other consideration due and payable by CEPHEID
hereunder shall remain in effect notwithstanding the pendency of such challenge.
CEPHEID agrees that there shall be a presumption that the withholding or
escrowing of such royalties or other consideration as a result of such challenge
and during the pendency of

 

19

--------------------------------------------------------------------------------


 

such challenge shall constitute a material breach of this Agreement for which
Roche is entitled to immediately terminate the Agreement.

 

8.3          Survival of Certain Rights Upon Expiration or Termination.  All
rights granted to and obligations undertaken by the Parties hereunder shall
terminate immediately upon the expiration of the Term of this Agreement (as set
forth in Section 8.1 above) or the termination of this Agreement (pursuant to
Section 8.2 above) except for:

 

(a)           The obligations of CEPHEID to pay any and all royalties or other
consideration accrued hereunder prior to such expiration or termination (or
during the one hundred eighty (180) day period following termination in the case
of inventory as of the date of termination, as provided in Section 8.2(e)
above);

 

(b)           The right of Roche to have audited by an independent certified
public accounting firm the books and records of CEPHEID and CEPHEID’s Affiliates
and Distributors as provided in Section 4.7 above;

 

(c)           The indemnification provisions of Section 6.2 above;

 

(d)           The procedures set forth in Article 11 herein in respect of any
matter arising prior to such expiration or termination;

 

(e)           Any and all confidentiality obligations provided for in this
Agreement; and

 

(f)            Any other provision(s) of this Agreement which would reasonably
be expected to survive expiration or termination.

 

ARTICLE 9

ADDITIONAL COVENANTS AND AGREEMENTS

 

9.1          CEPHEID shall not, and shall cause each of its Affiliates not to,
enter into any joint venture or other arrangement with any Third Party that
would result in the express or implied conveyance to such Third Party of
benefits substantially equivalent to those that would he received from a
sublicense under the Licensed Patents. Nothing in the foregoing shall restrict
or limit CEPHEID’s rights to sublicense, assign or transfer its rights hereunder
to the extent expressly permitted in Article 5 and Section 2.1(ii).

 

9.2          CEPHEID shall not, and shall cause each of its Affiliates not to,
arrange Sales of Royalty Products (or utilize the definitions relating thereto)
to reduce the Net Sales for which royalties are payable by CEPHEID hereunder not
in good faith.

 

9.3          CEPHEID shall not permit the violation of, and shall enforce the
provisions of, any contract with a Research Collaborator of CEPHEID in the event
that such Research Collaborator of CEPHEID fails to adhere to the provisions of
its contract with CEPHEID and/or any of its Affiliates requiring that all
reagents necessary to perform the work under such contract may be used only for
the purposes of the protocol and that any reagents not consumed in

 

20

--------------------------------------------------------------------------------


 

performing the work under such contract either be returned to CEPHEID and its
Affiliates or be disposed of as laboratory waste.

 

9.4          CEPHEID acknowledges that the inclusion of its Affiliates within
the license grants pursuant to Section 2.1 is intended to enable CEPHEID to
utilize the manufacturing and Sales capabilities of its Affiliates in connection
with the manufacture and Sale of Licensed Products in a manner substantially
similar and equivalent to the involvement of such Affiliates in the manufacture
and Sale of CEPHEID’s products generally. Accordingly, CEPHEID shall not,
directly or indirectly, take any action having or intended to have the effect of
sublicensing CEPHEID’s rights under any of the Licensed Patents, other than to a
bona fide Affiliate, including, without limitation, by creating Affiliates
specifically in connection with Licensed Products, or through other Third Party
arrangements such as joint ventures, collaborations or distribution arrangements
with distributors.

 

9.5          CEPHEID shall not arrange its, and shall cause each of its
Affiliates not to arrange their, relationship with a Third Party Licensee and
its Affiliates so as to eliminate or reduce the full benefits to Roche of the
rights under this Agreement.

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

 

10.1        Representations and Warranties of CEPHEID.  CEPHEID hereby
represents and warrants to Roche as follows:

 

(a)           The execution, delivery and performance of, and the consummation
by CEPHEID of the transactions contemplated by, this Agreement have been duly
authorized by all necessary action on the part of CEPHEID and no further
consents by CEPHEID are needed in order to consummate the transactions
contemplated hereby.

 

(b)           This Agreement, when executed and delivered by Roche in accordance
with the provisions hereof, shall be a legal, valid and binding obligation of
CEPHEID, enforceable against CEPHEID in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and by limitations on the availability of specific
performance and other equitable remedies against CEPHEID.

 

(c)           CEPHEID’s execution of this Agreement does not constitute a breach
or default under any contract, instrument or agreement to which CEPHEID or any
of its Affiliates is a party or by which CEPHEID or any of its Affiliates is
bound.

 

(d)           All Persons who will execute this Agreement on behalf of CEPHEID
have been duly authorized to do so by all necessary action on the part of
CEPHEID.

 

10.2        Representations and Warranties of Roche.  Roche hereby represents
and warrants to CEPHEID as follows:

 

21

--------------------------------------------------------------------------------


 

(a)           Roche has the full power and right to grant to CEPHEID and
CEPHEID’s Affiliates the licenses set forth in Section 2.1.

 

(b)           Appendix 1 constitutes the list of all selected U.S. patents and
representative corresponding published European patent or application, owned by
Roche, in whole or in part, as of the Effective Date, claiming inventions for
PCR subject to the terms, conditions and limitations of this Agreement and as
selected by CEPHEID. CEPHEID, its Affiliates, Distributors and End-Users shall
be immune from any suit for infringement of any Roche patent right that would
constitute an intentional failure by Roche of this representation and warranty.

 

(c)           The execution, delivery and performance of, and the consummation
by Roche of the transactions contemplated by, this Agreement have been duly
authorized by all necessary action on the part of Roche, and no further consents
by Roche are needed in order to consummate the transactions contemplated hereby.

 

(d)           This Agreement, when executed and delivered by CEPHEID in
accordance with the provisions hereof, shall be a legal, valid and binding
obligation of Roche, enforceable against Roche in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws affecting the enforcement
of creditors’ rights generally and by limitations on the availability of
specific performance and other equitable remedies against Roche.

 

(e)           Roche’s execution of this Agreement shall not constitute a breach
or default under any contract, instrument or agreement to which Roche or any of
its Affiliates is a party or by which Roche or any of its Affiliates is bound.

 

(f)            All Persons who will execute this Agreement on behalf of Roche
have been duly authorized to do so by all necessary action on the part of Roche.

 

10.3        No Representation or Warranty as to Validity of Patents.  Roche
hereby disclaims any representation or warranty, express or implied, as to the
validity of the Licensed Patents or as to whether CEPHEID in practicing the PCR
claimed in such Licensed Patents for the purposes licensed hereunder will be
free from any infringement of the intellectual property rights of any Third
Party.

 

10.4        No Other Representations or Warranties.  Except as otherwise
expressly set forth herein, the Parties make no other representation or
warranty, express or implied, with regard to PCR or any other matter hereunder
whatsoever.

 

ARTICLE 11

DISPUTE RESOLUTION

 

11.1        Good Faith Resolution.  The Parties shall attempt to settle amicably
by good faith discussions any dispute or disagreement between them relating to
or arising out of any provision of this Agreement. If the Parties are unable to
resolve the dispute or disagreement by such

 

22

--------------------------------------------------------------------------------


 

discussions, then the Parties shall refer the dispute or disagreement for
resolution to the following designated officers (or their designees) of the
Parties:

 

For CEPHEID:

 

Vice President, General Counsel

 

 

 

For Roche:

 

President, Roche Molecular Systems, Inc.

 

The Parties further acknowledge that Roche/Basel and Roche/USA shall be treated
as a single Party in any dispute resolution proceeding.

 

11.2        Arbitration.  If the Parties are unable to resolve such dispute or
disagreement within thirty (30) days after the referral of such dispute or
disagreement to their designated officers, then such dispute or disagreement
shall be arbitrated by final and binding arbitration pursuant to the Rules of
Conciliation and Arbitration of the International Chamber of Commerce (Paris) as
hereinafter provided:

 

(a)           The arbitration tribunal shall consist of one (1) or three (3)
arbitrators. If the Parties cannot agree on one (1) arbitrator each Party shall
nominate in the request for arbitration and the answer thereto one (1)
arbitrator, and the two (2) arbitrators so named will then jointly appoint a
third neutral arbitrator as chairman of the arbitration tribunal. If one Party
fails to nominate an arbitrator or, if the Parties’ arbitrators cannot agree on
the person to be named as chairman within sixty (60) days, the court of
arbitration of the International Chamber of Commerce shall make the necessary
appointments for arbitrator or chairman.

 

(b)           The arbitration proceedings shall be held in the English language.
The place of arbitration shall be Zurich (Switzerland).

 

11.3        Continuation of Payment Obligations.  Except as to any amounts
specifically in dispute (“Disputed Amounts”) in any arbitration proceeding, the
obligations of CEPHEID to pay any and all royalties and other consideration due
and payable hereunder shall remain in effect notwithstanding the institution of
such arbitration. Payment obligations with respect to Disputed Amounts shall be
stayed during the pendency of the arbitration.

 

ARTICLE 12

CONFIDENTIALITY

 

12.1        Confidential Information Defined.  As used herein the term
“Confidential Information” means all information and documentation of either
Party disclosed to or accessed by the other Party in connection with this
Agreement, including (1) all non-public information of either Party relating to
such Party’s customers, suppliers, contractors and other third Persons
identified as confidential by a legend on the face thereof prior to disclosure
to the other Party, (2) all non-public information regarding the Licensed
Products or documentation which has been identified as confidential by a legend
prominently displayed on the face thereof prior to that material being made
available to the other Party, (3) any other non-public information which is
proprietary to either Party and which has been identified as confidential by a
legend prominently displayed on the face thereof prior to that material being
made available to the other Party, (4)

 

23

--------------------------------------------------------------------------------


 

the terms of this Agreement and (5) any information developed by reference to or
use of either Party’s Confidential Information; provided, however, that except
to the extent otherwise provided by law, the term “Confidential Information”
shall not include information that (a) is independently developed or conceived
by the recipient, as demonstrated by the recipient’s written records, without
reference to the disclosing Party’s Confidential Information, (b) is or becomes
commonly known to persons engaged in the relevant industry (other than through
unauthorized disclosure by the recipient), (c) is already known by the recipient
at the time of disclosure, as demonstrated by the recipient’s written records,
and with respect to which the recipient has no obligation of confidentiality
(other than pursuant to this Agreement or any other agreements between the
Parties), or (d) is disclosed to the recipient by a source other than the
disclosing Party, provided that such source is not known by the recipient to be
prohibited from providing the information to the recipient by a confidentiality
agreement with the disclosing Party or any other Person.

 

12.2        General Confidentiality Obligations.

 

(a)           Except as expressly provided otherwise herein, each Party shall,
during the Term and for five (5) years thereafter, use all commercially
reasonable efforts to (i) keep confidential all Confidential Information of the
other Party, (ii) use such Confidential Information only in connection with and
as contemplated by this Agreement, (iii) not make any commercial use of such
Confidential Information for the benefit of itself or any third Person beyond
the scope of this Agreement, and (iv) except where required by law or by order
of any court or government authority, not make any such Confidential
Information, or parts thereof, available to any third Person.

 

(b)           In the event a Party is obliged to disclose Confidential
Information of the other Party by law, statute or court order, such Party shall
(1) only disclose the Confidential Information required to be disclosed, inform
the recipient of the Confidential Information that the information released is
confidential and use all commercially reasonable endeavors to ensure that the
information is kept confidential by such recipient, and (2) promptly notify the
other Party prior to the release of the Confidential Information specifying the
information to be disclosed, the intended recipient of the information and the
circumstances giving rise to the duty to disclose it.

 

12.3        Return of Confidential Information.

 

(a)           Upon termination of this Agreement for any reason, each Party
shall, upon request by the other Party, return to the other Party all
Confidential Information of the other Party, including all copies thereof, under
its possession or control or under the possession or control of its Affiliates,
or destroy or purge its own systems and files, and cause the purging of its
Affiliates’ systems and files, of any such Confidential Information and deliver
to the other Party a written confirmation that such destruction and purging have
been carried out.

 

(b)           Notwithstanding Section 12.3(a), upon termination of this
Agreement for any reason, each Party shall have the right to retain in its
possession Confidential Information of the other Party that is reasonably
necessary to perform any of the first Party’s obligations hereunder that survive
such termination, but only for as long as strictly necessary for performing

 

24

--------------------------------------------------------------------------------


 

such obligations. Such Party shall promptly return or destroy and purge such
retained Confidential Information in accordance with Section 12.3(a) after such
obligations shall have been fully performed and shall deliver to the other Party
a written confirmation that such destruction and purging have been carried out.

 

12.4        Irreparable Injury.  Each Party acknowledges that in the event of
any breach of this Article 12 by a Party, the non-breaching Party may suffer
irreparable injury not fully compensable by money damages and for which such
Party will not have an adequate remedy available at law. The non-breaching Party
shall be entitled to seek such injunctive or other equitable relief to prevent
or curtail any such breach, threatened or actual. The foregoing shall be in
addition to and without prejudice to such other rights as the non-breaching
Party may have under this Agreement or by applicable law.

 

12.5        Legends.  Each Party agrees that it will not remove, deface or
obscure, any statutory copyright notice or other notice, identification or
evidence of confidentiality contained on or included in any of the Confidential
Information. Each Party shall reproduce any such notice or identification on any
reproduction or modification of any of the Confidential Information and shall
add any Label License, statutory copyright notice, confidentiality notice or
other evidence of confidentiality to the Confidential Information upon request
by the other Party.

 

12.6        Cooperation.  Each Party agrees that, either upon learning of, or
upon a showing by the other Party of, any threatened or actual breach of any of
the provisions of this Article 12 or of any threatened or actual unauthorized
use or disclosure of the Confidential Information of the other Party by its
officers, directors, employees, agents or subcontractors, or in the event of any
loss of, or inability to account for, any of the Confidential Information of the
other Party or any such information or materials, the Party learning of the
threatened or actual breach or the unauthorized disclosure shall notify the
other Party thereof and shall cooperate as reasonably requested by the other
Party in conjunction with the other Party’s efforts to seek appropriate
injunctive relief or otherwise to prevent or curtail such threatened or actual
breach or unauthorized use or disclosure or to recover such Confidential
Information.

 

12.7        CEPHEID’s Responsibility For CEPHEID Sellers.  CEPHEID shall ensure
that each CEPHEID Seller fully meets in all respects the confidentiality
obligations set forth in this Article 12 with respect to Roche’s Confidential
Information (including, as may be applicable, the obligation to return to Roche
its Confidential Information as set forth herein). CEPHEID agrees that it shall
be jointly and severally responsible for any material breach by any of the
CEPHEID Sellers of any such confidentiality obligations.

 

ARTICLE 13

 

MISCELLANEOUS

 

13.1        Relationship of the Parties.  Nothing in this Agreement is intended
or shall be deemed to constitute a partnership, agency, franchise or joint
venture relationship between or among the Parties hereto.

 

25

--------------------------------------------------------------------------------


 

13.2        Applicable Law.  This Agreement shall be governed by, interpreted
and construed in accordance with the laws of Switzerland.

 

13.3        Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts and may be executed by facsimile. Any single counterpart
or set of counterparts signed in either case by all of the Parties hereto shall
constitute a full and binding Agreement for all purposes.

 

13.4        Notices.  In any case where any notice or other communication is
required or permitted to be given hereunder, such notice or communication shall
be in writing and deemed to have been duly given and delivered: (a) if delivered
in person, on the date of such delivery, (b) if sent by confirmed facsimile
transmission (with answer back received), on the date of such facsimile
transmission, or (c) if sent by overnight express or registered or certified
mail (with return receipt requested), on the date of receipt of such mail, and
shall be sent to the following address (or such other address as such Party may
designate from time to time in writing):

 

If to CEPHEID, to each of the following:

 

Cepheid
904 Caribbean Drive
Sunnyvale, California 94089-1189
Attention: VP, General Counsel
Telephone: 408-541-4191
Facsimile: 408-541-4192

 

If to Roche, to each and all of the following:

 

F. Hoffmann-La Roche Ltd
Urenzacherstrasse 124
CH-4070 Basel, Switzerland
Attention: Corporate Law Department
Telephone: +41 61-688-5974
Facsimile: +41 61-688-1396

 

Roche Molecular Systems, Inc.
4300 Hacienda Drive
Pleasanton, California 94588
Attention: President
Telephone: 925-730-8250
Facsimile: 925-225-0369

 

Roche Molecular Systems, Inc.
1145 Atlantic Avenue
Alameda, California 94501
Attention: Licensing Department
Telephone: 510-814-2823
Facsimile: 510-814-2763

 

26

--------------------------------------------------------------------------------


 

Roche Molecular Systems, Inc.
1145 Atlantic Avenue
Alameda, California 94501
Attention: General Counsel
Telephone: 510-814-2898
Facsimile: 510-814-2956

 

13.5        Applicable Legal Requirements.  CEPHEID shall be responsible for
obtaining and maintaining all necessary approvals of governmental agencies and
authorities which may be required for the manufacture, use or Sale of Licensed
Products by CEPHEID and the CEPHEID Sellers or otherwise to permit CEPHEID to
enjoy the full benefit of the licenses granted hereunder.

 

13.6        Force Majeure.  Should any circumstance beyond the reasonable
control of any Party occur which delays or renders impossible the performance of
its obligations under this Agreement on the dates herein provided, such
obligation shall be postponed for such time as such performance necessarily has
had to be suspended or delayed on account thereof, provided such Party shall
notify the other Party in writing as soon as practicable, but in no event more
than thirty (30) days after the occurrence of such force majeure. In either such
event, the Parties shall meet promptly to determine an equitable solution to the
effects of any such event, provided that any Party who fails because of force
majeure to perform its obligations hereunder will upon the cessation of the
force majeure take all reasonable steps within its power to resume with the
least possible delay compliance with its obligations. Events of force majeure
shall include, without limitation, war, revolution, invasion, insurrection,
riots, mob violence, sabotage or other civil disorders, acts of God, strikes or
other labor disputes, acts, laws, regulations or rules of any government or
governmental agency, limitations imposed by exchange control regulations or
foreign investment regulations or similar regulations.

 

13.7        Binding Effect; Assignment.  Neither CEPHEID nor Roche may assign or
transfer (whether by merger, operation of law or in any other manner) any of its
rights or delegate any of its obligations under this Agreement without the
express prior written consent of the other Party; provided that, without
limitation of or breaching this Section 13.7: (i) a Party may assign or transfer
any of its rights or delegate any of its obligations under this Agreement, in
whole or in part, to any of its Affiliates, without the consent of the other
Party, but without relieving the delegating Party from the responsibility for
performance of any of such obligations, and (ii) a Party may assign or transfer
its rights or delegate its duties and obligations (in whole and not in part)
under this Agreement to any Person which acquires all, or substantially all, of
its assets and/or business, without the consent of the other Party, provided
that such assignee or transferee duly and effectively assumes all of the
obligations of the assigning or transferring Party hereby by an instrument
reasonably satisfactory to the other Party, and provided further, that in the
case of CEPHEID’s assignee or transferee, such assignee or transferee shall be
approved in writing by Roche (in its discretion) prior to such assignment or
transfer. Any assignment or transfer in violation of the provisions of this
section shall be void and shall constitute a material breach of this Agreement.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of each Party’s respective permitted successors and permitted
assigns.

 

27

--------------------------------------------------------------------------------


 

13.8        Entire Agreement.  This Agreement, the Appendixes appended hereto
embody and constitute the entire understanding between the Parties with respect
to the transactions contemplated herein and therein and supersedes all previous
communications between or among the Parties with respect to the subject matter
of this Agreement. No Party has entered into this Agreement in reliance upon any
representation, warranty, covenant or undertaking of the other Party that is not
set out or referred to in this Agreement. Neither this Agreement nor any
provision hereof may be waived, modified, amended, discharged or terminated
except by an instrument signed by the Party against whom the enforcement of such
waiver, modification, amendment, discharge or termination is sought, and then
only to the extent set forth in such instrument.

 

13.9        Appendixes.  Each Appendix attached hereto is incorporated by
reference and made a part of this Agreement.

 

13.10      Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable in a final, unappealable order or judgment or
under any present or future law (such provision to be hereinafter referred to as
an “Invalid Provision”), then such Invalid Provision shall be severed from this
Agreement and shall be rendered inoperative. The Parties shall promptly
negotiate in good faith a lawful, valid and enforceable provision that is as
similar in terms to such Invalid Provision as may be possible while giving
effect to the future benefits and burdens accruing to the Parties hereunder; and
the remaining provisions of this Agreement shall remain binding on the Parties
hereto. In the event that the Parties cannot agree on a provision to replace an
Invalid Provision, then the Parties shall submit such disagreement for
resolution in accordance with the procedures set forth in Article 11 above. It
is expressly agreed by the Parties that amounts previously paid by one Party to
the other Party under this Agreement shall not be recoverable to the paying
Party as part of the replacement of an Invalid Provision unless this Agreement
is invalidated within one (1) year from the Effective Date.

 

13.11      Headings.  The descriptive headings of the several articles and
sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

13.12      No Waiver of Rights.  No failure or delay on the part of either Party
in the exercise of any power or right hereunder shall operate as a waiver
thereof. No single or partial exercise of any right or power hereunder shall
operate as a waiver of such right or of any other right or power. The waiver by
any Party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other or subsequent breach hereunder.

 

13.13      Publicity and Confidentiality.  Each Party and its Affiliates shall
maintain the confidentiality of all provisions of this Agreement and neither
Party nor any of its Affiliates shall make any public announcement of or
otherwise disclose to any Third Party this Agreement or any of its terms without
the prior written consent of the other Party, except that a Party may disclose
such information as may have entered into the public domain through no fault of
the receiving Party or as required by any applicable law or regulation based
upon the written advice of counsel and then only with prior notice to the other
Party as far in advance as reasonably possible and with reasonable consideration
to the advice of the other Party as to how such disclosure could be modified to
conform with applicable laws and regulations and still protect the
confidentiality interests of the affected Party. Notwithstanding the foregoing,
Roche may

 

28

--------------------------------------------------------------------------------


 

disclose to prior product licensees in the In Vitro Human Diagnostics Field,
either by way of a summary or by reproduction of selected pages of this
Agreement, those terms of this Agreement as Roche in its sole discretion deems
necessary and appropriate for Roche to comply with “most favored licensee”
provisions in said prior licensees’ agreements. The Parties further agree that
in the event that any Party wishes to prepare and publicly disseminate a press
release announcing the grant of rights referenced herein, such Party shall
provide the other Party a written draft of such release at least fifteen (15)
days prior to the intended date of release, and the other Party shall have the
right to make reasonable modifications to such press release during such fifteen
(15) day review period.

 

13.14      No Third Party Rights.  Except as expressly contemplated by this
Agreement, this Agreement shall not be deemed or construed in any way to result
in the creation of any rights or obligations in any Third Party.

 

13.15      Rights of and Performance by Affiliates.  To the extent that any term
or provision of this Agreement grants rights to or contemplates, permits or
requires performance by any Affiliate of a Party, such Affiliate shall be
considered to be an intended third party beneficiary of this Agreement and such
Party shall use reasonable efforts to cause such Affiliate to perform each and
every obligation under this Agreement in accordance with the terms and
conditions hereof.

 

13.16      Sales Tax.  In the event any sales, use or similar tax (if any) is
required to be collected or paid in connection with the transactions or matters
contemplated by this Agreement, CEPHEID shall pay the same and hold Roche
harmless with respect thereto.

 

13.17      Usage.  Wherever any provision of this Agreement uses the term
“including” (or “includes”), such term shall be deemed to mean “including
without limitation” and “including but not limited to” (or “includes without
limitation” and “includes but is not limited to”) regardless of whether the
words “without limitation” or “but not limited to” actually follow the term
“including” (or “includes”).

 

13.18      English Language.  The English language version of this Agreement
shall be controlling, notwithstanding any translation thereof into another
language.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers effective as of the Effective Date.

 

 

CEPHEID

 

ROCHE MOLECULAR SYSTEMS, INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

F. HOFFMANN-LA ROCHE LTD

 

 

 

29

--------------------------------------------------------------------------------


 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

30

--------------------------------------------------------------------------------


 

APPENDIX 1

 

U.S. Patent

 

Corresponding EP Patent

4,683,195 - Issued: July 28, 1987
Process for Amplifying, Detecting, and/or Cloning Nucleic Acid Sequences

 

EP 0 200 362

 

 

 

6,040,166 - Issued: March 21, 2000
Kits for Amplifying and Detecting Nucleic Acid Sequences, Including a Probe

 

 

 

 

 

6,197,563 - Issued: March 6, 2001
Kits for Amplifying and Detecting Nucleic Acid Sequences

 

 

 

 

 

6,514,736 - Issued February 4, 2003
Kits for Amplifying and Detecting Nucleic Acid Sequences

 

 

 

 

 

4,683,202 - Issued: July 28, 1987
Process for Amplifying Nucleic Acid Sequences

 

EP 0 201 184

 

 

 

4,96.5,188 - Issued: October 23, 1990
Process for Amplifying, Detecting, and/or Cloning NA Sequences Using a
Thermostable Enzyme

 

 

 

 

 

5,219,727 - Issued: June 15, 1993
Quantitation of Nucleic Acids Using the Polymerase Chain Reaction

 

EP 0 497 784

 

 

 

5,476,774 - Issued: December 19, 1995
Quantitation of Nucleic Acid Using the Polymerase Chain Reaction

 

 

 

 

 

5,322.770 - Issued: June 21, 1994
Reverse Transcription with Thermostable DNA Polymerases

 

EP 0 506 889

 

 

 

5,641,864 - Issued: June 24, 1997
Kits for High Temperature Reverse Transcription of RNA

 

 

 

 

 

5,407.800 - Issued: April 18, 1995
Reverse Transcription With Thermus thermophilus Polymerase

 

 

 

 

 

5,310,652 - Issued: May 10, 1994
Reverse Transcription With Thermostable DNA Polymerase

 

 

 

31

--------------------------------------------------------------------------------


 

APPENDIX 1

 

U.S. Patent No. 5,057,410

 

Chimeric Messenger RNA Detection Methods

 

 

 

LS. Patent No. 5,176,995

 

Detection of Viruses by Amplification and Hybridization

 

 

 

U.S. Patent No. 5,210,015

 

Homogeneous Assay System Using the Nuclease Activity of a Nucleic Acid
Polymerase

 

 

 

U.S. Patent No. 5,389,512

 

Method for Determining the Relative Amount of a Viral Nucleic Acid Segment in a
Sample by the Polymerase Chain Reaction

 

 

 

U.S. Patent No. 5,487,972

 

Nucleic Acid Detection by the 5’-3’ Exonuclease Activity of Polymerases Acting
on Adjacently Hybridized Oligonucleotides

 

 

 

U.S. Patent No. 5,804,375

 

Reaction Mixtures for Detection of Target Nucleic Acids

 

32

--------------------------------------------------------------------------------


 

APPENDIX 2        SUMMARY ROYALTY REPORT FOR THE PERIOD
                                     TO                                     

 

Royalties to Roche/Basel for Sales in Europe

 

Royalty Rate(s): [***] to 12/31/05, [***] thereafter

 

Licensee: Cepheid

 

Contract No: 12242

 

Effective Date: July 1, 2004

 

Royalty Product

 

Number of
Product Units
Sold or
Transferred

 

Cumulative
Gross Sales of
Royalty
Product

 

Deductions
Allowed*
(Explain)

 

Net Sales

 

Royalty Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check here if there were no Sales for this period

 

Total Royalty Earned

 

 

 

 

 

 

 

 

Royalty Payment Due

 

 

 

 

I hereby certify the information set forth above is correct and complete with
respect to the amounts due under the applicable license agreement.

 

By:

 

 

Title:

 

 

Date:

 

 

(authorized signature)

 

 

 

 

 

 

 

 

 

 

 

Name (please print):

 

 

 

 

 

 

Send report to: KPMG Fides, Steinengraben 5, CH-4003 Basel, Switzerland, to the
attention of: Licensing Trustee, Fax: +41 61 286-9401

 

Send payment to: Credit Suisse, Basel, Switzerland, Account No. 0504-920654-62,
Swift Code: CRESCHZH80A, IBAN: CH79 0050 4092 0654 6200 0 Reference: Contract
No. 12242, payment period

 

33

--------------------------------------------------------------------------------


 

APPENDIX 2        SUMMARY ROYALTY REPORT FOR THE PERIOD
                                     TO                                     

 

Royalties to Roche/Basel for Sales in Europe

 

Royalty Rate(s): [***] to 12/31/05, [***] thereafter

 

Licensee: Cepheid

 

Contract No: 12242

 

Effective Date: July 1, 2004

 

Royalty Product

 

Number of
Product Units
Sold or
Transferred

 

Cumulative
Gross Sales of
Royalty
Product

 

Deductions
Allowed*
(Explain)

 

Net Sales

 

Royalty Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check here if there were no Sales for this period

 

Total Royalty Earned

 

 

 

 

 

 

 

 

Royalty Payment Due

 

 

 

 

I hereby certify the information set forth above is correct and complete with
respect to the amounts due under the applicable license agreement.

 

By:

 

 

Title:

 

 

Date:

 

 

(authorized signature)

 

 

 

 

 

 

 

 

 

 

 

Name (please print):

 

 

 

 

 

 

Send report to: KPMG Fides, Steinengraben 5, CH-4003 Basel, Switzerland, to the
attention of: Licensing Trustee, Fax: +41 61 286-9401

 

Send payment to: Credit Suisse, Basel, Switzerland, Account No. 0504-920654-62,
Swift Code: CRESCHZH80A, IBAN: CH79 0050 4092 0654 6200 0 Reference: Contract
No. 12242, payment period

 

34

--------------------------------------------------------------------------------


 

APPENDIX 2        SUMMARY ROYALTY REPORT FOR THE PERIOD
                                     TO                                     

 

Royalties to Roche/Basel for Sales in Europe

 

Royalty Rate(s): [***] to 12/31/05, [***] thereafter

 

Licensee: Cepheid

 

Contract No: 12242

 

Effective Date: July 1, 2004

 

Royalty Product

 

Number of
Product Units
Sold or
Transferred

 

Cumulative
Gross Sales of
Royalty
Product

 

Deductions
Allowed*
(Explain)

 

Net Sales

 

Royalty Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check here if there were no Sales for this period

 

Total Royalty Earned

 

 

 

 

 

 

 

 

Royalty Payment Due

 

 

 

 

I hereby certify the information set forth above is correct and complete with
respect to the amounts due under the applicable license agreement.

 

By:

 

 

Title:

 

 

Date:

 

 

(authorized signature)

 

 

 

 

 

 

 

 

 

 

 

Name (please print):

 

 

 

 

 

 

Send report to: KPMG Fides, Steinengraben 5, CH-4003 Basel, Switzerland, to the
attention of: Licensing Trustee, Fax: +41 61 286-9401

 

Send payment to: Credit Suisse, Basel, Switzerland, Account No. 0504-920654-62,
Swift Code: CRESCHZH80A, IBAN: CH79 0050 4092 0654 6200 0 Reference: Contract
No. 12242, payment period

 

35

--------------------------------------------------------------------------------